674 S.E.2d 143 (2009)
STATE of North Carolina
v.
Gregory ROBINSON, Jr.
No. 250P08-2.
Supreme Court of North Carolina.
February 5, 2009.
Gregory Robinson, Jr., Pro Se.
Daniel P. O'Brien, Assistant Attorney General, C. Colon Willoughby, Jr., District Attorney, for State of NC.


*144 ORDER

Upon consideration of the petition filed by Defendant on the 27th day of October 2008 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 5th day of February 2009."